Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 12/18/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5, 8, 11, 14, 16, 17, 26, 30-32, 34, 35, 38, 41-56, 58, 59 and 60-62 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sull et al. (US 20050204385 A1). 	
	Regarding claim 1, Sull teaches a method comprising: 
	determining a current portion of content being output for a user (currently displayed frame(s) of AV program, e.g., a scene of media content as shown in FIGs. 19A & 19C and 0417); 
	determining a first content item associated with the current portion (e.g., an object/item/product and/or content locator associated with the currently displayed frame(s) of AV program  – see 0416-0417); 
	determining, by one or more computing devices and based on the current portion: a first supplemental content asset having a first relevancy to the current portion, and a second supplemental content asset having a second relevancy, different from the first relevancy, to the 
	causing output of a listing of the first supplemental content asset and the second supplemental content asset (presenting a list of frame associated information), wherein the listing is ordered based on a determination of whether the user has previously viewed or recorded the first content item (the frame associated information or content-relevant information is lined up in the list with respect to the content locator and/or object/item in the currently displayed frame(s) of AV program that was previously recorded in a DVR. For instance, the list of content-relevant information on products, actors, players and other shown in the currently displayed frame(s) of the recorded AV program is requested or ordered using the content locator of the currently displayed frame(s). See FIGs. 19A-19D, 0397, 0398, 0411, 0413, 0416, and 0417). 
	Regarding claim 5, Sull teaches that wherein each of the first supplemental content asset and the second supplemental content asset comprises a segment of a television program (the frame-associated information of broadcast AV programs - see 0410).
 	Regarding claim 8, Sull teaches that wherein determining the first supplemental content asset and the second supplemental content asset is based on one or more of: video analytics data of the current portion, or audio analytics data of the current portion (determining the frame associated information with respect to scene or currently displayed frame(s), e.g., name of an actress/actor in a portion of movie or names or about items in a currently displayed frame(s) – see FIGs. 19A-19D, 0397 and 0413).

	Regarding claim 14, Sull teaches that wherein determining the first supplemental content asset and the second supplemental content asset are performed based on receipt of a request for supplemental content, and the method further comprising: causing output of a user interface that includes the listing of the first supplemental content asset and the second supplemental content asset after receipt of the request for supplemental content (the user clicks icon 1902 or an item 1907 via user interface as shown in FIGs.19A-19D to retrieve the frame associated information).
	Regarding claim 16, Sull teaches that wherein determining the current portion is performed based on receiving a request for supplemental content; and wherein determining the first supplemental content asset and the second supplemental content asset comprises: performing, using data associated with the current portion, a search for the first and second supplemental content assets (searching the frame associated information using the content locator of the currently displayed frame(s) - see 0397, 0398, 0416, and 0417).
	Regarding claim 17, Sull teaches that wherein determining the current portion is performed based on receiving a request for supplemental content; and wherein determining the first supplemental content asset and the second supplemental content asset comprises: performing, using data associated with the current portion, a search for the first and second supplemental content assets via the World Wide Web (see FIGs. 19A-19D, 0356, 0397, 0398, 0416, and 0417).
	Regarding claim 26, Sull teaches determining a person depicted in the current portion of the content; and performing, based on the person, a search that results in at least one additional 
	Regarding claim 30, Sull teaches that wherein the request for supplemental content represents a user-activation of a search function, wherein the search function is for supplemental content pertaining to what is depicted in the current portion, and wherein a user interface is configured to provide results of the search function (see FIGs. 19B and 19D, 0416 and 0417).
	Regarding claim 31, Sull teaches determining, based on the first relevancy of the first supplemental content asset to the current portion and the second relevancy of the second supplemental content asset to the current portion, a plurality of third supplemental content assets; determining, based on whether the user has viewed or recorded the first content item, an order of the plurality of third supplemental content assets; causing output of a user interface that comprises an indication and a listing of the plurality of third supplemental content assets based on the order of the plurality of third supplemental content assets (for instance, a list of items 1908 related to frame associated information of the currently displayed frame(s) is lined up as shown in FIGs. 19D), and wherein the user interface is configured to, based on a user- selection of the indication, initiate a process to purchase merchandise associated with one of the listed plurality of third supplemental content assets (the user can select one of the items 1908 to initiate buying the products/goods – see FIG. 19D and 0417).
	Regarding claim 32, Sull teaches that wherein the content comprises an event for a sport that is between at least two teams (e.g., a sport game having players), and the first supplemental content asset comprises supplemental content associated with of the at least two teams (supplemental content having information about players of the sport game, e.g.., name of players), and wherein the second supplemental content asset comprises supplemental content 
	Regarding claim 45, Sull teaches that wherein the listing is ordered based on: video-on-demand content that was output for display (requesting the supplemental content associated with the AV program was delivered on user’s demand - see FIGs. 19A-19D, 0074, 0114, 0217, 0414, and 0416).
	Regarding claim 46, Sull teaches that wherein the listing is ordered based on whether linear content was output for display (see see FIGs. 19A-19D, 0214, 0407, 0413, and 0417).
	Regarding claim 60, Sull teaches that wherein each of the first supplemental content asset and the second supplemental content asset is one of a television program, a motion picture, a music video, a news program, a Web page, or a song (see 0351, 0397, 0398, 0407, 0413 and 0147).
	Regarding claim 61, Sull teaches determining a topic based on the first content item and a plurality of additional content items the user has previously viewed or recorded, wherein a supplemental content asset of the first supplemental content asset and the second supplemental content asset is selected and output to the user based on the topic (the frame associated information or content-relevant information is selected for presenting to the user related topic/subject such as earing or automobile  associated with object/item in the currently displayed frame(s). See FIGs. 19A-19D and 0417).
	Regarding claim 62, Sull teaches determining user preferences based on the first content item, wherein the listing is ordered based on a relevancy between the first supplemental content asset and the second supplemental content asset and the user preferences (the frame associated information or content-relevant information is requested with respect to user’s viewing related to item/product – see abstract, 0359, 0394, and 0413).

	determining, by one or more computing devices and based on the current portion, a plurality of supplemental content assets (determining, by information processing unit and/or server, supplemental content, e.g., frame associated information or content relevant information, associated with the currently displayed frame(s) or target frame(s) - see FIGs. 19A-19D, 0397-0398, 0411, and 0417);
	determining, based on a viewing history of the user or content recorded by a digital video recorder, an order of the plurality of supplemental content assets; and causing output of a user interface comprising a listing, based on the order, of the plurality of supplemental content assets (the frame associated information or content-relevant information is lined up in the list with respect to the content locator and/or object/item in the currently displayed frame(s) of AV program that was previously recorded in a DVR. See FIGs. 19A-19D, 0397, 0398, 0411, 0413, 0416, and 0417).
	Regarding claim 35, Sull teaches that wherein determining the current portion of content being output for display is performed based on receiving an indication of a user- activation of a supplemental content search function (the user sends request using content location for the currently displayed frame(s) to server for searching the frame associated information. See 0353 and 0411). 
	Regarding claim 47, Sull teaches that wherein determining the plurality of supplemental content assets comprises: searching, based on the current portion, for the plurality of supplemental content assets; and generating a list of the plurality of supplemental content assets by determining, based on data indicating whether the first content item was output for display at least once from the digital video recorder, that each of the plurality of supplemental content assets or  is to be included in the list (searching the frame associated information or 
	Regarding claim 48, Sull teaches that wherein each of the plurality of supplemental content assets comprises a segment of a television program (the frame-associated information of broadcast AV programs - see 0410).
	Regarding claim 49, Sull teaches that wherein determining the order of the plurality of supplemental content assets is based on one or more of: video analytics data of the current portion, or audio analytics data of the current portion (determining the frame associated information with respect to scene or currently displayed frame(s), e.g., name of an actress/actor in a portion of movie or names or about items in a currently displayed frame(s) – see FIGs. 19A-19D, 0397 and 0413).
	Regarding claim 50, Sull teaches inserting, into a data stream that comprises the content, metadata associated with the current portion; and determining, based on the metadata, data associated with the current portion, and wherein determining the plurality of supplemental content assets is based on the data (metadata associated with the target frame(s) - see 0114, 0356, 0398 and 0402-0403).
	Regarding claim 51, Sull teaches that wherein determining the plurality of supplemental content assets is performed based on a request for supplemental content, and wherein the user interface indicates a response to the request for supplemental content (the user clicks icon 1902 or an item 1907 via user interface as shown in FIGs.19A-19D to retrieve the frame associated information).
	Regarding claim 52, Sull teaches that wherein determining the current portion is performed based on receiving a request for supplemental content; and wherein determining the plurality of supplemental content assets comprises: performing, using data associated with the current portion, a search for the plurality of supplemental content assets (searching the frame 
	Regarding claim 53, Sull teaches that wherein determining the current portion is performed based on receiving a request for supplemental content; and wherein determining the plurality of supplemental content assets comprises: performing, using data associated with the current portion, a search for the plurality of supplemental content assets via the World Wide Web (see FIGs. 19A-19D, 0356, 0397, 0398, 0416, and 0417).
	Regarding claim 54, Sull teaches that wherein determining the current portion is performed based on receiving a request for supplemental content, wherein determining the plurality of supplemental content assets comprises: performing, using data associated with the current portion, a search for the plurality of supplemental content assets, and wherein the request for supplemental content represents a user-activation of a search function (the user sends request for searching the frame associated information), wherein the search function is for supplemental content pertaining to what is depicted in the current portion, and wherein the user interface is configured to provide results of the search function (user requests for searching the frame associated information using the content locator of the currently displayed frame(s) and providing the frame associated information via the user interface – see FIGs. 19B and 19D, 0353, 0397, 0398, 0411, 0416 and 0417).
	Regarding claim 55, Sull teaches determining a person depicted in the current portion; and performing, based on the person, a search that results in at least one video depicting the person (e.g., name of actor or actresses who appear in a scene of the AV program. See 0397, 0398 and 0416).
 	Regarding claim 56, Sull teaches that wherein the content comprises an event for a sport that is between at least two entities (e.g., sport game having players), and wherein one or more of the plurality of supplemental content assets is associated with the sport or one of the at 
	Regarding claim 58, Sull teaches that wherein determining the order of the plurality of supplemental content assets is performed based on video-on-demand content that was output for display (requesting the supplemental content associated with the AV program was delivered on user’s demand - see FIGs. 19A-19D, 0074, 0114, 0217, 0414, and 0416).
	Regarding claim 59, Sull teaches that wherein determining the order of the plurality of supplemental content assets is performed based on linear content that was output for display (see see FIGs. 19A-19D, 0214, 0407, 0413, and 0417).
	Regarding claim 38, Sull teaches a method comprising: 
	determining, based on receiving an indication of a user-activation of a supplemental content search function during a current output of content, a current portion of content (the user sends request for searching supplemental content, e.g., frame associated information or content relevant information, associated with the currently displayed frame(s)) of AV program, e.g., a scene in the program); 
	determining, by one or more computing devices and based on the current portion, a plurality of supplemental content assets; determining, by the one or more computing devices: a first plurality of the supplemental content assets having a first relevancy to the current portion, and a second plurality of the supplemental content assets having a second relevancy to the current portion; causing output of a user interface that comprises a first indication of the ordered first plurality of the supplemental content assets and a second indication of the ordered second plurality of the supplemental content assets (determining, by information processing unit and/or server, supplemental content, e.g., frame associated information or content relevant information, associated with the currently displayed frame(s) or target frame(s), e.g. one or more supplement content such as “EARRING”, “WEAR”, “AUTOMOBILE”...etc individually related to object/item appears in the currently displayed frame(s), and presenting the arranged frame associated 
	ordering, by the one or more computing devices, based on whether the current portion was previously recorded by a digital video recorder or was previously output for display from the digital video recorder, the first plurality of the supplemental content assets; ordering, by the one or more computing devices, based on whether the current portion was previously recorded by the digital video recorder or was previously output for display from the digital video recorder, the second plurality of the supplemental content assets (the frame associated information or content-relevant information is lined up in the list with respect to the content locator and/or object/item in the currently displayed frame(s) of AV program that was previously recorded in a DVR. For instance, the list of content-relevant information on products, actors, players and other shown in the currently displayed frame(s) of the recorded AV program is requested or ordered using the content locator of the currently displayed frame(s). See FIGs. 19A-19D, 0397, 0398, 0411, 0413, 0416, and 0417).
	Regarding claim 41, Sull teaches that wherein the supplemental content search function is for supplemental content pertaining to what is depicted in the current portion, and wherein the user interface is configured to provide results of the supplemental content search function (searching the frame associated information using the content locator of the currently displayed frame(s) and providing the list of the content-relevant information via the user interface - see FIGs. 19B and 19D, 0353, 0397, 0398, 0411, 0416, and 0417).
 	Regarding claim 42, Sull teaches that generating a third plurality of the supplemental content assets; and ordering, based on first data indicating whether the current portion was recorded by the digital video recorder and second data indicating whether the current portion was output for display from the digital video recorder, the third plurality of the supplemental content assets (for instance, a list of items 1908 related to frame associated information of the currently displayed frame(s) is lined up as shown in FIGs. 19D), wherein the user interface 
	Regarding claim 43, Sull teaches that wherein the content comprises an event for a sport that is between at least two entities (e.g., a sport game having players), and the first supplemental content asset comprises supplemental content associated with of the at least two entities (supplemental content having information about players of the sport game, e.g.., name of players), and wherein the second supplemental content asset comprises supplemental content associated with the sport (the supplemental content associated with sport game - see 0298, 0302, 0358, and 0397).
	Regarding claim 44, Sull teaches that wherein ordering the first plurality of the supplemental content assets is performed based on: video-on-demand content that was output for display; and wherein ordering the second plurality of the supplemental content assets is performed based on: the video-on-demand content that was output for display (requesting the supplemental content associated with the AV program was delivered on user’s demand - see FIGs. 19A-19D, 0074, 0114, 0217, 0414, and 0416).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 33, 36, 37, 39, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sull et al. (US 20050204385 A1) in view of Cordray et al. (US 20070157242 A1).
	Regarding claims 4, 33, 36, 37, 39, and 57, Sull teaches recording the AV program in the DVR, determining the supplemental content based on object/item and/or content locator associated with the target frame(s), and presenting the supplemental content in the list via the user interface. See FIGs. 19A-19D, 0397-0398, 0411, 0416, and 0417. Sull lacks to teach the features related to performing regression analysis as recited in claims 4 and 39; and the listing of the first supplemental content asset and the second supplemental content asset is ordered from highest to lowest importance as recited in claim 33 and 57. However, Cordray teaches performing analysis based on information from a particular user’s viewing history such as the number of times a particular content has been viewed, whether one content that has been recorded by a digital video recorder and whether other content was displayed during broadcasting, and ranking interactive or media contents based on weightings of criteria from user’s viewing history. The user’s viewing history represents a history of one or more content have been viewed, recorded and played, or any combination thereof. Cordray further teaches applying weights associated with viewing history data to rank the media contents and updating weights based on the updated viewing history reflecting the latest user activity via user’s device for viewing, recording and playing one or more media contents. See 0076, 0132, 0133, 0135, 0137, 0164, 0179, 0180, 0181 and 0188. It would have been obvious to one of ordinary skill in the art at the time invention was made to modify Sull by determining the order of the first supplemental content asset and the second supplemental content asset based on performing regression analysis on first data associated with the first content item recorded by a digital video recorder and additional data indicating that a second content item was output for display during a broadcast of the second content item, wherein the performing of the regression analysis comprises applying a different weight to each of the first data and the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGOC K VU/Primary Examiner, Art Unit 2421